DETAILED ACTION
This Office Action is in response to the Applicant’s Amendment filed 04/27/22.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
3.	The rejection of Claim 8 under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (ACS Appl. Mater. Interfaces  2017, 9, page 2693) as set forth in the Final Rejection filed 02/08/22 is overcome by the cancellation of the claims.

4.	The rejection of Claims 1, 4, 5, 13, 15, 16, 18, and 19 under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (ACS Appl. Mater. Interfaces  2017, 9, page 2693) as set forth in the Final Rejection filed 02/08/22 is overcome by the Applicant’s amendments.

5.	The rejection of Claims 1, 6, 7, and 20 under 35 U.S.C. 102(a)(1) as being anticipated by Lu et al. (CN 108129386 A) as set forth in the Final Rejection filed 02/08/22 is overcome by the Applicant’s amendments.

6.	The rejection of Claims 13-19 under 35 U.S.C. 103 as being unpatentable over Lu et al. (CN 108129386 A) in view of Nakamura (US 2006/0113905 A1) as set forth in the Final Rejection filed 02/08/22 is overcome by the Applicant’s amendments.

Allowable Subject Matter
7.	Claims 1, 3-7, 12-20, and 22 are allowed.
The closest prior art is provided by Lu et al. (CN 108129386 A), which discloses compounds of the following form:

    PNG
    media_image1.png
    110
    140
    media_image1.png
    Greyscale

(page 5) comprising electron donor D and electron acceptor A; an embodiment is disclosed:

    PNG
    media_image2.png
    181
    247
    media_image2.png
    Greyscale

(page 6).  However, it is the position of the Office neither Lu et al. singly nor in combination with any other prior art provides sufficient motivation to produce the specific compounds as recited by the Applicant, particularly in regards to the nature of the D and/or A of Formula (I).

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137. The examiner can normally be reached Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAY YANG/Primary Examiner, Art Unit 1786